[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
In this action, the plaintiff, Sebastian Caminito, is seeking to recover of the defendant, Brian C. Baker, under a contract for snow CT Page 5342 plowing and snow removal. The defendant has counterclaimed alleging damages to the defendant's property caused by the plaintiff.
The parties' have stipulated to the following:
The plaintiff is a snow plowing contractor residing at 1700 Saybrook Road, Middletown, Connecticut.
At the same time, the defendant was the owner of certain properties known as 199 Shunpike Road, Cromwell, Connecticut and South Main Street, Middletown, Connecticut.
By agreement of the parties, the defendant engaged the plaintiff to provide the following services at both of the above named properties — snow plowing, snow and ice removal, sanding and salting all paved parking areas and sidewalks.
From approximately December of 1998 through April of 1999, the plaintiff and his agents or employees performed said services.
The court heard additional evidence from the parties and based on a preponderance of the credible and reliable evidence, the court finds and rules as follows.
During the winter of 1998 — 1999, the plaintiff performed the contracted work and billed the work called for in the contract.
For that period he billed the defendant $11,319.50.
Through payments and a credit, the amount remaining unpaid was $6,996.50. None of the balance has been paid.
The defendant, in defending the plaintiff's claim and in support of his counterclaim, alleged that the plaintiff caused damages to his property.
The defendant offered no tangible, concrete proof of his claim.
His testimony was subjective and speculative and did not provide the court with any persuasive evidence to support his claims.
Accordingly, judgment is entered on the plaintiff's complaint to recover $6,996.50 from the defendant, plus interest and costs.
Judgment is entered for the plaintiff on the defendant's counterclaim.
SPALLONE JUDGE TRIAL REFEREE CT Page 5343